Petition for certification granted, and the matter is summarily remanded to the trial court for its reassessment of defendant’s prior record or lack thereof and for reconsideration of defendant’s sentence in light of the judgment and opinion of the Court of Appeals for the Third Circuit dismissing the State’s appeal with respect to defendant, Carter v. Rafferty, 826 F.2d 1299 (3d Cir.1987), cert. den., — U.S. -, 108 S.Ct. 711, 98 L.Ed.2d 661 (1988), the prosecutor’s subsequent determination not to prosecute further, and the dismissal of the indictment against defendant, all of which occurred after the trial court’s imposition of sentence.
Jurisdiction is not retained.